Case: 7:08-cr-00029-KKC-EBA Doc #: 142 Filed: 06/19/20 Page: 1 of 3 - Page ID#: 387



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION                                     ATLEXINGTON
                                                                                      ROBERTR.
                                    AT PIKEVILLE                                  CLERK U.S. DISTRICT

   UNITED STATES OF AMERICA,                 CRIMINAL ACTION NO. 7:08-29-KKC-EBA-2

         Plaintiff,

   V.                                                     OPINION AND ORDER

   TONY RAY HERALD,

         Defendant.



                                            *** *** ***
         This matter is before the Court on Defendant's motion for a reduction in his sentence

 or home confinement. On August 18, 2009, Defendant Tony Ray Herald was sentenced to 192

 months imprisonment and five years of supervised release. (DE 76.) On June 8, 2020, he filed

 a motion for either a reduction in his sentence or home confinement. (DE 139.) Pursuant to

 18 U.S.C. § 3582(c)(l)(A)(i), a court may modify a term of imprisonment if~

                after the defendant has fully exhausted all administrative rights
                to appeal a failure of the Bureau of Prisons to bring a motion on
                the defendant's behalf or the lapse of 30 days from the receipt of
                such a request by the warden of the defendant's facility,
                whichever is earlier ... after considering the factors set forth in
                [18 U.S.C. §) 3553(a) to the extent that they are applicable ... it
                finds that extraordinary and compelling reasons warrant such a
                reduction... and that such a reduction is consistent with
                applicable policy statements issued by the Sentencing
                Commission.

 In his motion, Defendant expresses concern about the disease caused by the novel

 coronavirus, COVID-19, and claims that he has exhausted his administrative remedies. (DE

 139 at 1-2.)

        As to Defendant's request that the Court order that he serve the remainder of his


                                                1
Case: 7:08-cr-00029-KKC-EBA Doc #: 142 Filed: 06/19/20 Page: 2 of 3 - Page ID#: 388



     sentence on home confinement, this Court has no authority to do so. The Bureau of Prisons

     is the entity that has the authority to designate the place of a prisoner's imprisonment, not

     the Court. 18 U.S.C. § 3621(b); United States v. Townsend, 631 F. App'x 373, 378 (6th Cir.

     2015). The Court would have no objection to any such relief that the BOP may find

     appropriate.

           As to Defendant's request that the Court reduce his sentence, as discussed above, §

  3582(c)(l)(A) requires that the Court find that "extraordinary and compelling reasons

  warrant" a modification to a defendant's sentence, and that "such a reduction is consistent

  with applicable policy statements issued by the Sentencing Commission." The Sentencing

  Commission has issued a policy statement that, in the relevant part, allows a court to grant

  compassionate release or a sentence reduction only where, "(1) extraordinary or compelling

 reasons warrant a reduction in a defendant's sentence, (2) the defendant is not a danger to

 the safety of others or the community, and (3) release from custody complies with § 3553(a)

 factors." United States v. Lake, 5:16-076-DCR, 2019 WL 4143293, at *2 (E.D. Ky. Aug. 30,

 2019) (citing U.S.S.G. § lBl.13 (2018)). According to the Sentencing Commission's policy

 statement, extraordinary and compelling reasons may exist1 given the medical condition of

 the defendant; the age of the defendant; specific family circumstances;2 or "other reasons." 3

 U.S.S.G. § lBl.13 (2018).



 1
   "28 U.S.C. § 994 authorizes the United States Sentencing Commission to define 'extraordinary and
 compelling reasons."' Lake, 2019 WL 4143293, at *2 (citation and internal quotation marks omitted).
 2
   These "family circumstances" are limited to "the death or incapacitation of the caregiver of the
 defendant's minor child or minor children" and "the incapacitation of the defendant's spouse or
 registered partner when the defendant would be the only available caregiver for the spouse or
 registered partner." U.S.S.G. § lBl.13 (2018).
 3
   Application Note l(D), which provides for "other reasons," is not relevant in this case. "By its plain
 language, Application Note l(D)'s 'other reasons' determination is reserved for the Director of the BOP.
 This Court has expressly declined to consider what might constitute 'other reasons' under subsection
 l(D)." United States u. Girod, No. 5:15-CR-087-DCR, 2020 WL 1931242, at *3 (E.D. Ky. Apr. 21, 2020).
 Defendant's motion provides no basis for the conclusion that the BOP has identified any extraordinary
 or compelling reasons in his case,

                                                    2
Case: 7:08-cr-00029-KKC-EBA Doc #: 142 Filed: 06/19/20 Page: 3 of 3 - Page ID#: 389



         In support of his motion, Defendant claims that he suffers from high blood pressure,

  high cholesterol, anxiety, and obesity. (DE 139 at 3.) Simply put, even in the context of the

  ongoing public health crisis, Defendant has failed to establish that "extraordinary or

  compelling reasons warrant" his release from custody. Defendant has not shown that he "is

  suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

  trajectory)" or "is suffering from a serious physical or medical condition, ... serious functional

  or cognitive impairment, or experiencing deteriorating physical or mental health because of

  the aging process, that substantially diminishes [his] ability ... to provide self-care within the

  environment of a correctional facility and from which he ... is not expected to recover."

  U.S.S.G. §lBl.13, comment. (n.1) (2018).

         Accordingly, the Court hereby ORDERS that Defendant's motion for a reduction in

  his sentence or home confinement (DE 139) is DENIED.

         Dated June 19, 2020




                                                 3
